On Petition for a Rehearing.
Downey, J.
We are asked to grant a rehearing in this case, on the ground that the clerk, in making out the transcript, failed to show the filing of the bill of exceptions in time; and the certificate of the clerk stating when the bill of exceptions was filed, and that it was by his error that the transcript does not show when it was filed, is presented with the petition for a rehearing.
We regret that we are compelled in this case, as we are in many others where like applications are presented, to refuse the request. The writ of certiorari is freely granted by this court, on a proper suggestion of diminution of the record, at any time before the cause has been submitted, and, indeed, has often been allowed after the submission of the cause. It has not been the practice of this court to grant a rehearing that the -record may be amended. Such a practice could not be allowed. It is not the practice in any court to allow a new trial or a rehearing, merely that the party may amend his pleadings and present the case in a new form. We should make little progress in the business on the docket of the court, should we allow such a practice. Counsel must, in this court, as in others, examine the records and papers, and see that they are correct before the case is passed upon.
Petition overruled.